Everything else swept aside this appears to be an appeal from a conclusion of the Supreme Court not to allow a writ *Page 381 
of certiorari to review the proceedings and judgment of the respondent.
It is enough for us to say that the allowance of such a writ, in a matter of this character, is not a matter of right in the party seeking such review but is a matter lodged in the sound discretion of the Supreme Court and the exercise of that discretion by that court is not subject to review.
The appeal is dismissed.